Title: To Thomas Jefferson from the Board of War, 25 March 1780
From: Board of War
To: Jefferson, Thomas



Sir
War Office WmsBurg March 25. 1780

We return your Excellency the Letters from Governour Rutledge which you did us the honor to send for our Perusal. No exertion of ours has been wanting to accelerate the march of the Detachment of Troops intended for Charles Town. But we must take Liberty to assure your Excellency that unless the Board of Trade receive your peremptory Orders to comply with the Schedule of Necessaries furnished that Board by our […].
